ORDER
The Court having considered the Petition for Disciplinary Action, the proposed findings of fact and conclusions of law submitted by the hearing judge, the exceptions and recommendations of the parties filed hereto and the oral argument of counsel in the above-captioned case, it is this 8th day of March, 2006.
ORDERED, by the Court of Appeals of Maryland, that the exceptions and recommendation of Bar Counsel be, and they are hereby, overruled, and the petition for disciplinary action is dismissed. Costs to be paid by the Attorney Grievance Commission.